PER CURIAM.
By petition for writ of prohibition petitioners seek to disqualify the Trustees of Palm Beach Junior College from participating in an administrative proceeding instituted by Dr. Edward Eissey, President of Palm Beach Junior College, to suspend two Junior College teachers.
The trustees have filed a response in which for various reasons they contend a writ of prohibition should not issue. We have carefully considered respondents’ contentions and found them to be without merit. In our judgment the writ is authorized upon authority of Villaneuva v. State, 127 Fla. 724, 173 So. 906 (1937).
Accordingly, a writ of prohibition shall issue and the respondent Trustees of Palm Beach Junior College are prohibited from proceeding further in the matter of Eissey v. Young and Leahy, presently pending before said trustees except to take such action as is necessary to have substitute trustees appointed according to law.
DOWNEY, GLICKSTEIN and HURLEY, JJ., concur.